UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SHIRLEY TABB,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )
                                    )                 Civil Action No. 06-0789 (PLF)
DISTRICT OF COLUMBIA and            )
 BRENDA DONALD WALKER,              )
                                    )
            Defendants.             )
____________________________________)


                                  MEMORANDUM OPINION

               At the request of the defendants’ counsel, the Court has reviewed its Opinion of

March 19, 2009, reported as Tabb v. District of Columbia, 605 F. Supp. 2d 89 (D.D.C. 2009), to

determine whether an inconsistency exists between that Opinion and the Order of the same date.

Upon careful review, the Court has concluded that the Order is incorrect. As laid out in the

Opinion, the Court determined that genuine issues of material fact existed as to the plaintiff’s

First Amendment claims against both defendants. In a subsequent portion of the Opinion, the

Court also determined, however, that it was appropriate to grant judgment for the District of

Columbia on plaintiff’s First Amendment claim because plaintiff had failed to proffer evidence

that the District of Columbia had a policy or practice of retaliating against employees for

exercising their First Amendment rights. See Tabb v. District of Columbia, 605 F. Supp. 2d at

95-95. Hence there could be no municipal liability for a First Amendment claim under 42 U.S.C.

§ 1983. Id. at 96. The Order therefore should have stated that defendants’ motion for summary

judgment was DENIED as to plaintiff’s First Amendment claim against Brenda Donald Walker
but GRANTED as to plaintiff’s First Amendment claim against the District of Columbia. An

Amended Order will issue this same day.

              SO ORDERED.

                                          _/s/_____________________________
                                          PAUL L. FRIEDMAN
                                          United States District Judge
DATE: June 16, 2010




                                             2